Citation Nr: 1335951	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  03-14 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for the service-connected degenerative disc disease, formerly low back arthritis with limitation of motion (hereinafter "lumbar spine disability"), prior to January 23, 2010; to a disability evaluation in excess of 20 percent from January 23, 2010 to July 15, 2013; and to a disability evaluation in excess of 40 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (hereinafter "TDIU"), prior to November 15, 2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to July 1981.  

This case comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a December 2002 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Columbia, South Carolina.  

The Veteran testified at a videoconference hearing before the undersigned at the RO in September 2004, and a transcript of the hearing testimony has been associated with the file.  

In June 2005, the Board inter alia, remanded the then issue of entitlement to an increased disability evaluation in excess of 10 percent for the service-connected low back arthritis to the RO via the Appeals Management Center (hereinafter "AMC"), for additional development of the record, to include obtaining Social Security Administration (hereinafter "SSA") records, obtaining any outstanding treatment records from private and VA medical facilities, and scheduling VA examination and medical opinion.  Following its completion of the Board's requested actions, the AMC continued the denial of the Veteran's claim for an evaluation in excess of 10 percent for the lumbar spine disability as reflected in a June 2009 supplemental statement of the case (hereinafter "SSOC").  

The Board remanded the claim, in September 2009, February 2012 and June 2013, for additional development of the record, to include obtaining any outstanding treatment records from VA medical facilities, scheduling VA examination and medical opinion, locating a missing VA examination report and associating it with the claims file, and complying with previous remand directives.  Discussed below, the Board finds that there has been substantial compliance with the September 2009 and June 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the U.S. Court of Appeals for Veterans Claims (hereinafter "Court") or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).  

During the pendency of the appeal, in a March 2011 rating decision, the RO assigned an increased evaluation of 20 percent, effective November 12, 2010, for the lumbar spine disability.  More recently, in an August 2013 rating decision, the RO assigned an increased evaluation of 20 percent for the lumbar spine disability from January 23, 2010, and assigned a 40 percent evaluation from July 16, 2013.  In this decision, the RO also granted separate compensable evaluations of 10 percent for radiculopathy of the left lower extremity (hereinafter "LLE") and right lower extremity (hereinafter "RLE") from July 16, 2013.  Because these increased ratings do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  

It is noted that in the September 2009, February 2012 and June 2013 remands, the Board recognized that the Veteran requested to reopen the issues of entitlement to service connection for left elbow bursitis and bronchitis but these issues have not been adjudicated, were referred to the RO.  There is no indication from the record that those issues have been addressed, therefore, the Board does not have jurisdiction over them, and they are referred to the Agency of Original Jurisdiction (hereinafter "AOJ") for appropriate action.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to Virtual VA in June 2012, June 2013 and August 2013, which was considered by the AMC in the August 2013 rating action and an August 2013 SSOC.  Also, in a written statement received in August 2013, the Veteran waived consideration of this evidence by the AOJ in the first instance. As such, the Board will proceed to consider the appeal on the merits.  See 38 C.F.R. § 20.1304(c) (2013).  

The issue of entitlement to a TDIU rating prior to November 15, 2008 is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1. Prior to January 23, 2010, the Veteran's lumbar spine disability had been manifested by no more than moderate limitation of motion of the lumbar spine.  

2. From January 23, 2010 to July 15, 2013, the Veteran's lumbar spine disability had not been manifested by forward flexion of the thoracolumbosacral spine 30 degrees or less; or by any favorable ankylosis; or any intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks requiring physician prescribed bed rest within the past 12 months; or by any symptoms involving the cervical spine.  

3. As of July 16, 2013, the Veteran's lumbar spine disability is not shown to be manifested by any unfavorable ankylosis; or by intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks requiring physician prescribed bed rest within the past 12 months.  



CONCLUSIONS OF LAW

1. Prior to January 23, 2010, evaluation of 20 percent, and no more, for the service-connected lumbar spine disability had been approximated.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a including Diagnostic Codes (hereinafter "DCs") 5292-5010, 5295 (2002) and DCs 5235 to 5243 (2013).  

2. From January 23, 2010 to July 15, 2013, the criteria for the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a including DCs 5235 to 5243 (2013).  

3. As of July 16, 2013, the criteria for the assignment of a disability rating in excess of 40 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a including DCs 5235 to 5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code (hereinafter "38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (hereinafter "38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (hereinafter "the Federal Circuit") (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

A Veteran bears the "evidentiary burden' to establish all elements of a claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to first determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the probative value of the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative to one medical opinion over by providing an adequate statement of reasons or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully weigh the probative value of the lay evidence of record against the remaining evidence of record.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, lay evidence must not be categorically dismissed as incompetent evidence of medical causation merely because it is lay evidence.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Rather, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 438, J. Lance dissenting; Robinson v. Shinseki, 312 Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Duties to Notify and Assist

The Veterans Claims Assistance Act (hereinafter "VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  

In a freestanding claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VCAA letters dated in May 2003, March 2008, October 2009, January 2010, March 2012 and June 2013, collectively explained the evidence necessary to substantiate the claim for an increased rating for the lumbar spine disability, and informed the Veteran of his and VA's respective duties for obtaining evidence.  Also, these VCAA letters advised the Veteran of the type of evidence needed to substantiate the claim for an increased rating, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned, in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The March 2008 and October 2009 letters specifically explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  As noted, the claim was readjudicated in the August 2013 rating determination.  Accordingly, prejudicial error in the timing or content of VCAA notice has not been established and any error is not outcome determinative.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains in-service and post-service medical treatment records, including private treatment records from practitioners the Veteran has identified, SSA records, and reports of VA examinations and addenda (also known in the record as a Disability Benefits Questionnaire or "DBQ") (November 2002, January 2004, February 2004, March 2008, October 2009, January 2010 and July 2013).  With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These VA examination reports generally reflect review of the claims file, examination of the Veteran, and clear description and evaluation of his lumbar spine disability.  In particular, these examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication the issue decided below.  

Additionally, as noted, this case was most recently remanded in June 2013 to locate a November 12, 2010 VA examination report of the spine and associate it with the claims file; and to schedule VA examination and medical opinion, which has been obtained and considered by the AMC.  In July 2013, the Veteran underwent VA examination for his lumbar spine disability.  This examination is adequate for VA rating purposes for the reasons articulated above.  Also, in a statement received in August 2013, the Veteran clarified that the date of the missing VA examination report was not from November 12, 2010, but was instead from January 23, 2010.  The Board notes that this report is already contained within the claims file.  Therefore, the record shows substantial compliance with the June 2013 remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

At the September 2004 hearing, the undersigned VLJ and representative for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran has not made the RO, the AMC or the Board aware of any additional evidence that must be obtained in order to fairly decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

The Merits of the Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following discussion addresses the Veteran's levels of disability from the time the increased rating claim was filed in November 2002.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity. However, from time to time, VA will readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Veteran seeks an increased staged ratings for his service-connected lumbar spine disability, which was rated as 10 percent disabling, prior to January 23, 2010; to a disability evaluation in excess of 20 percent from January 23, 2010 to July 15, 2013; and a rating in excess of 40 percent for the period as of July 16, 2013, under 38 C.F.R. § 4.71a, DCs 5292-5010, 5295 (2002), and DCs 5235 to 5243 (2013).  

All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  However, "disability ratings are assigned based on a 'condition,' rather than on any symptoms of a particular condition."  Cullen v. Shinseki, 24 Vet. App. 74, 80-81, 84 (2010).  Thus, separate disability ratings under the same diagnostic code are not assignable "for different symptoms of an underlying spinal condition, such as pain, ankylosis, or muscle spasms."  Id.  In other words, "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Id.  However, separate ratings may be assignable under different diagnostic codes where a disability involves distinct conditions.  Id.  

For the reasons discussed below, after a review of the evidence pertaining to the Veteran's service-connected lumbar spine disability for the periods prior to September 26, 2003, and from September 26, 2003 to January 23, 2010, the Board finds that the appropriate diagnostic codes for the evaluation of his disability are the diagnostic codes under which his disability has been and is presently rated, DCs 5292-5010, 5295 (2002), and DCs 5237-5242 (2013).  

It is important to note generally that the joining of schedular criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (indicating the joining of criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except, as here, in the case of a diagnostic code that uses successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.)  

On November 5, 2002, the Veteran filed his claim for an increased rating for his lumbar spine disability.  During the pendency of his appeal for an increased disability rating, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  See Schedule of Rating Disabilities: The Spine, 68 Fed. Reg. 51454 (Aug. 27, 2003).  Where a law or regulation governing a claim is changed while a claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The Board will therefore evaluate the Veteran's service-connected lumbosacral strain under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); Green v. Brown, 10 Vet. App. 111, 117 (1997); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  

The RO/AMC addressed the previous and amended criteria in a March 2004 SSOC.  Therefore, the Board may also consider this amendment without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4. Vet.App. 384, 392-94 (1993).  

For the period prior to January 23, 2010, the Veteran's service-connected lumbar spine disability (characterized at the time as low back arthritis with limitation of motion) had been evaluated as 10 percent disabling under both the old diagnostic criteria of DCs 5292-5010 and 5295, and the new diagnostic criteria of DCs 5237-5242.  These diagnostic codes pertain to limitation of motion of the lumbar spine, lumbosacral strain and degenerative arthritis of the spine, respectively.  

DC 5010 provides that traumatic arthritis is to be rated as degenerative arthritis.  

DC 5003 in turn provides that degenerative arthritis (that is established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  

Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Prior to September 26, 2003, a 10 percent rating was warranted for slight limited motion of the lumbar spine; a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine; and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  

Words such as "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  

The old diagnostic criteria of DC 5295 provided for a 20 percent rating for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral strain) and 5243 (intervertebral disc syndrome).  See 68 Fed. Reg. 51454.  The code for intervertebral disc syndrome (DC 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2013).  Under the current General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbosacral spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbosacral spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbosacral spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbosacral spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbosacral spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code; Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbosacral spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbosacral spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4): Round each range of motion measurement to the nearest five degrees.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbosacral spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6): Separately evaluate disability of the thoracolumbosacral and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury and weakness, 5237 Lumbar or cervical strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or segmental instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 5242, Degenerative arthritis of the spine (see also diagnostic code 5003).  See 38 C.F.R. § 4.71a, DCs 5235 to 5242 (2013).  

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  

A 10 percent evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  See 38 C.F.R. § 4.71a, DC 5243 (2013).  

Normal ranges of motion of the thoracolumbosacral spine are to 30 degrees in extension, to 90º in flexion, to 30 degrees in lateral flexion, and to 30 degrees in rotation.  38 C.F.R. § 4.71, Plate V (2013).  

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over-compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  As noted, separate 10 percent evaluations have been assigned for the Veteran's LLE and RLE radiculopathy.  These ratings are not currently on appeal; thus, evaluation of the service-connected LLE and RLE radiculopathy will not be addressed in this decision.  

Evaluating the Lumbar Spine-Prior to January 23, 2010

The Board notes that the only lay or medical evidence dated prior to September 26, 2003, the date of the change in regulation, are a VA joints examination, dated in November 2002, and VA treatment records, dated in January 2003 and March 2003.  During the November 2002 VA examination, the Veteran denied any past surgical history.  He reported back pain with working, for which he had been treated with a back brace at times.  The examiner noted antalgic gait and range of motion for the lumbar spine revealed flexion to 45 degrees; extension to 10 degrees, and right and left lateral flexion to 10 degrees each, with poor effort overall.  The Veteran was diagnosed with mechanical low back pain without radiculopathy, although he gave subjective complaints of paresthesias in the lateral border of his right knee on forward bending.  An accompanying lumbar spine study, showed findings of mild spondylosis, with very mild L4 to L5 disc space narrowing posteriorly, and mild facet arthropathy noted throughout the lumbar spine.  The January 2003 VA treatment record reveals findings of supramorbid obesity and low back pain, and degenerative arthritis of the lumbar spine, as noted on X-ray in November 2002.  It was also noted that the Veteran had a history of previous fracture of the transverse process in November 1978 while in the military.  A March 2003 VA attending note shows physical findings of moving all extremities without focal weakness, but limited mobility secondary to size due to the Veteran's morbid obesity.  

The Board finds that for under the old rating criteria, the evidence as a whole supports a finding of "moderate" limitation of lumbar spine motion under former DC 5292, which more nearly approximates a 20 percent disability evaluation, but no greater, for his lumbar spine disability.  38 C.F.R. § 4.3.  In this regard, the Veteran's range of motion testing in the November 2002 VA examination showed moderate limitation of motion in all tested directions.  However, there is no lay or medical evidence of severe limitation of motion, or lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, which would warrant a 40 percent evaluation under former DC 5292 and former DC 5295 (2002).  

The Board has also duly considered the Veteran's personal statements, and finds him to be uniquely suited to describe the severity of his service-connected lumbar spine disability with respect to limitation of motion.  See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  However, at no point prior to January 23, 2010, had he asserted that he experienced severe limitation of motion, or lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  

As for the evidence since the change in regulation, the Board again notes that where a law or regulation governing a claim is changed while a claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  

In this case, the Board finds that the evidence dated from September 26, 2003 to January 23, 2010, also supports a finding that the Veteran continued to experience moderate limitation of lumbar spine motion, and that his 20 percent evaluation should be continued for this entire period of the appeal.  

In this regard, an October 2003 VA resident note shows the Veteran had complained of multiple medical problems including arthralgias and myalgias, which began in November 1978 while serving overseas after being injured in a motor vehicle accident.  The resident noted that the Veteran sustained a lumbar vertebra transverse process fracture at that time, was profiled due to his injuries, and remained on limited duty status for an extended period of time.  The resident indicated that records showed that physical therapy was interrupted on several occasions during the proceeding years due to pain, and that the physical limitations resulting from the back injury impeded the Veteran's ability to adequately control his weight gain.  The resident opined that the Veteran's arthralgias were exacerbated by his obesity which began as a result of his initial injury sustained in November 1978.  

A VA joints examination, dated in January 2004, shows a history of degenerative joint disease at L5 to S1 in the lumbar spine, for which the Veteran took Tylenol, codine, oxaprozin and capsaicin.  He reported being able stand for about five minutes before he had to sit secondary to fatigue, and it was noted that he wore braces on both knees due to service-connected knee disabilities.  On physical examination, the examiner noted the Veteran was obese, and had tenderness to palpation in the lower lumbar spine with moderate paraspinal tenderness.  Range of motion testing revealed forward flexion of approximately 70 degrees, extension of 20 degrees, and left and right lateral flexion of 30 degrees on each side.  The examiner observed normal muscle strength in all major muscle groups in the lower extremities except for the quadriceps and hamstrings secondary to knee pain.  Also, the Veteran had intact sensation, negative straight leg raises bilaterally, and symmetric deep tendon reflexes.  The Veteran was diagnosed with lumbar spine degenerative joint disease with limitation of motion and no evidence of radiculopathy.  It was noted that on recent X-ray study, the Veteran's lumbosacral degenerative changes were documented.  

A February 2004 addendum to the January 2004 VA examination report provided an opinion as to whether there was any additional functional loss caused by obesity in terms of range of motion limited by girth of the abdomen.  The examiner opined that the Veteran's range of motion was not limited in any way by his obesity, but that it was limited by his degenerative joint disease, which was exacerbated by his obesity, but not caused by his obesity.  The examiner indicated that any additional loss of range of motion or joint function due to pain, fatigue, weakness or lack of endurance following repetitive use could not be determined.  The examiner explained that this type of evaluation was impossible in the clinical setting; however it would seem likely that with his degenerative joint disease he would have increased pain and weakness with repetitive use.  The examiner noted that it would be impossible to state how much exactly in degrees loss of range of motion he would have.  The examiner noted that in addition to other specific physical examination objective findings, there was evidence of painful range of motion of the lumbar spine, but there was no instability with this joint.  The examiner noted the Veteran had an antalgic gait on his left knee with walking, but there was no ankylosis of any joint, and passive and active ranges of motion were equal for the joints involved.  

In an August 2004 statement, the same VA resident who had issued the October 2003 VA resident note provided a medical opinion.  The resident again noted the Veteran's history of in-service spinal injury, and opined that the physical limitations resulting from the back injury and other service-connected disabilities impeded his ability to adequately control his weight.  

During the Veteran's September 2004 hearing testimony, the Veteran testified that he had degenerative joint disease in his low back, along with facet problems, and a fracture of a transverse process, with misalignment of that process.  He indicated that he had arthritis in his spine, and that he had a pinched nerve, for which he had been offered to undergo a spinal fusion, but opted to not have one.  The Veteran described incapacitating episodes where he could not get out of bed or perform daily activities.  Specifically, he described being in bed for three days because of his back in the previous week.  He denied going to VA for treatment of his back symptoms, but also testified that he was treated exclusively by the Dorn VA Hospital for his spine.  The Veteran reported that he could not touch his knees, and had limited motion from side to side, that he believed was less than 20 degrees.  He estimated that his forward flexion was limited to less than or around 30 degrees.  He reported that his regular physicians had been telling him that these ranges of motion were consistent with his back disability.  He reported that he was confined to his bed because of his low back every day for many hours.  He indicated that his lumbar pain was made better by lying down and taking pain medication.  

In March 2008, the Veteran underwent a VA spine examination, during which he complained of daily low back pain, which radiated to both legs below the knee.  He reported that he could walk a maximum of 50 feet with assistance, and that in the past 12 months he had at least 30 episodes of incapacitating low back pain.  It was noted that the Veteran had never been treated surgically for his back, but he had undergone injection therapy.  He indicated that he had to leave work because of his back pain, and that in his daily living he was unable to dress himself.  He reported experiencing flare-ups on a daily basis that were characterized by increased pain level and decreased ability to get out of his walker.  He used a TENS unit and a walker for his daily activities.  

On physical examination, the examiner noted that the Veteran was morbidly obese, and that when an attempt was made to examine the ranges of motion of the spine, the Veteran was unable to stand unaided, so he was examiner with a walker.  The Veteran was observed to fall forward on the examination as attempt was made to test range of motion.  It was noted that the Veteran had bilateral edema below the knees.  The examiner estimated that the Veteran lacked 36 inches of being able to touch his toes, but range of motion on repeated use could not be tested.  The examiner observed that all movement of the back appeared painful, and the Veteran was tender in the lower lumbar area and in the paraspinal areas bilaterally.  He had decreased sensation to the soles of his feet, and also on both the lateral and medial aspects of both legs, which the examiner believed could have been aggravated by his edema.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine.  

On VA examination for housebound or aid and attendance, dated in October 2009, the examiner observed that the Veteran had very poor posture and general appearance.  He was wheel chair bound, unless utilizing his rollator up to about five feet at a time while in the home, and was found to be at great risk for falls.  He was also observed to often be dizzy and exhibited poor balance.  The examiner noted the Veteran could not perform his activities of daily living, and required special compensation approved so the family might hire someone to come into the home and assist him.  The examiner noted the Veteran had numerous medical issues that made it impossible for his wife to assist him solo as warranted.  Description of the spine indicated that the Veteran's spine, trunk and neck were very stiff and in constant pain.  He could not stoop, twist, weight bear, turn suddenly, or bend without falling or causing pain.  

On VA examination for housebound or aid and attendance, dated on January 6, 2010, the examiner observed that the Veteran was able to feed himself, but only if the food was cut/mashed up and ready for him to eat.  He was not able to prepare his own meals.  He also required assistance in bathing and tending to other hygiene needs.  The examiner noted that it was very difficult for the Veteran to give himself a bath, and although he was continent of bowel and bladder much of the time, he needed assistance in changing diapers if worn.  The examiner indicated that the Veteran required help when transferring himself to the toilet, as well as with hygiene following use of the bathroom.  On physical examination of posture and general appearance, the examiner observed the Veteran had very poor posture and general appearance.  He was noted to be wheel chair bound, at great risk for falls, and often dizzy with poor balance.  The examiner indicated that overall the Veteran could not perform his activities of daily living independently, and it was determined that the Veteran would require 24 hour care 7 days a week.  The examiner observed that the Veteran's spine, trunk and neck were very stiff and in constant pain.  It was noted that he could not stoop, twist, weight bear, turn suddenly, bend, etc. without falling, and causing pain.  




In a statement received in April 2011, the Veteran argued that he was entitled to a rating of at least 20 percent for his lumbar spine disability, for the period prior to January 23, 2010, based on findings of his VA examination reports dated in March 2008, August 2009 and October 2009, and indicated his desire to have the 20 percent rating assigned from the date of his claim for an increase, on November 5, 2002.  

As noted above, the Board agrees that the Veteran is entitled to a 20 percent evaluation of his service-connected lumbar spine disability for the period prior to January 23, 2010, based on the rating criteria, under 38 C.F.R. § 4.71a, DC 5292 (2002), in effect prior to September 26, 2003.  

The Board finds the VA examination reports and VA treatment records, to be highly probative as to ascertaining the ranges of motion of the lumbar spine.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, the Board finds the Veteran's testimony throughout the appeal period to be competent and credible as there are no conflicting statements in the record nor is there any evidence suggesting the Veteran was untruthful or mistaken in his account of his lumbar spine symptomatology.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, evaluation of the lumbar spine falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this regard, the Veteran is not competent to diagnose himself with ankylosis, abnormal spinal contour or intervertebral disc syndrome, or to objectively evaluate the ranges of motion of his lumbar spine, because he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  

The record for the period prior to January 23, 2010, clearly shows that the Veteran does not meet the criteria for a 40 percent or greater evaluation for the lumbar spine disability under the criteria in effect prior to or since September 26, 2003.  While the Board notes the Veteran testified that he had degenerative joint disease in his low back, along with facet problems, and a fracture of a transverse process, with misalignment of that process, the clinical and lay record fails to show that he required any physician prescribed bed rest or treatment, or that he experienced severe limitation of motion of the lumbar spine.  In fact, although he described incapacitating episodes where he could not get out of bed or perform daily activities, he denied going to VA for treatment of his back symptoms and reported that he was treated exclusively by the Dorn VA Hospital for his spine.  The Board also acknowledges that the Veteran reported that he could not touch his knees, and had limited motion from side to side that he believed was less than 20 degrees.  He estimated that his forward flexion was limited to less than or around 30 degrees.  Even if the Board were to accept the Veteran's testimony as true and accurate in this regard, the Board notes that he has not described any unfavorable or favorable ankylosis of the spine, and as noted, the Board does not find him competent to accurately estimate the limitation of his range of motion.  Thus, the Board finds the more probative evidence of record, namely the clinical record and VA examination reports, to approximate a disability evaluation of no more than 20 percent for the service-connected lumbar spine disability.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 5292-5010, 5295 (2002) and DCs 5235 to 5243 (2013).  The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Finally, the Veteran was not entitled to additional separate evaluation for bowel or bladder impairment, or other such neurologic abnormalities, as neither the lay record nor the clinical record supported a finding of such additional impairment.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1) (2013).  

Evaluating the Lumbar Spine-From January 23, 2010 to July 15, 2013

On January 23, 2010, the Veteran underwent a VA spine examination, during which he complained of constant 7 out of 10 lumbosacral pain and muscle spasms aggravated with essentially any activity as well as walking and prolonged sitting.  He had numbness of the bilateral lower extremities, and used a rolling walker partially due to his low back pain.  The Veteran denied requiring physician prescribed bed rest in the past year, and had not undergone any back surgery, although he had undergone multiple rounds of physical therapy with no significant relied, and multiple lumbar epidural steroid injections, which provided temporary relief.  He also indicated that he used a transcutaneous electrical nerve stimulation (hereinafter "TENS") unit with good relief.  He reported that he was unemployed, and that his wife had to help him with all activities of daily living, including toileting and showering, as well as dressing.  He indicated he had 5 flare-ups of pain per month, lasting from 3 to 4 days, during which he was essentially bedridden.  He denied using any assistive device.  

On physical examination, the Veteran was observed to have flexion to 40 degrees without pain, and to 60 degrees with pain; right and left lateral flexion to 20 degrees without pain, and to 30 degrees with pain; extension to 30 degrees; and left and right lateral rotation to 40 degrees with end-of-range pain.  The examiner noted that these ranges of motion were not additionally limited due to pain or fatigue following repetitive motion.  There was diffuse lumbosacral tenderness and muscle spasm, but straight leg raise was negative bilaterally.  Motor and sensory examinations were found to be normal, as were reflexes, which were symmetric throughout the lower extremities.  Gait was also observed to be normal.  

In a January 2013 Appellant's Post Remand Brief, the Veteran's representative argued that the VA treatment records, dated from March 2007 to January 2010, reveal that the Veteran's lumbar spine disability was more severe than previously represented prior to November 12, 2010, insofar as the Veteran required 24 hour, 7 days a week care due to him not being able to perform his activities of daily living independently.  It was also noted that he had very poor posture, was wheel chair bound, had weak upper extremities, was not able to stay balanced, and was not ambulatory.  The representative noted that it was reported that the Veteran had total numbness in his lower extremities, and his spine, neck and trunk were very stiff with constant pain.  In an August 2013 Appellant's Post Remand Brief, the Veteran's representative argued that the Veteran's disability was much worse than as represented by VA for this time period, and that his flexion was not accurately or properly assessed during the January 23, 2010 VA examination.  

The Board notes that the clinical and lay record is otherwise silent as to the nature and severity of the Veteran's service-connected lumbar spine disability for this period of the appeal.  The Board finds that from January 23, 2010 to July 15, 2013, Veteran's lumbar spine disability had not been manifested by forward flexion of the thoracolumbosacral spine 30 degrees or less; or by, any ankylosis; or by any intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks requiring physician prescribed bed rest within the past 12 months; or by any symptoms involving the cervical spine, which would otherwise entitle him to an evaluation of 40 percent, 60 percent, or 100 percent under 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2013).  Thus, for the period from January 23, 2010 to July 15, 2013, the probative evidence of record more nearly approximates and is consistent with a disability rating of 20 percent for the service-connected lumbar spine disability.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2013).  The record fails to demonstrate that the lumbar spine disability had been manifested by any ankylosis of the entire thoracolumbar spine; any ankylosis of the entire spine; or, any intervertebral disc syndrome with resultant incapacitating episodes.  The Veteran was not entitled to additional separate evaluation for bowel or bladder impairment, or other such neurologic abnormalities, as neither the lay record nor the clinical record supported a finding of such additional impairment.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1) (2013).  

The Board acknowledges the Veteran's representative's argument that the January 23, 2010 VA examination report was not adequate for VA rating purposes because the Veteran's flexion was not accurately or properly assessed.  However, the Board finds that there is nothing in the examination report to suggest that range of motion testing was not accurately performed.  Absent a challenge to the expertise of an examiner, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  While the representative argues that the VA examination was not accurate because the Veteran's flexion was not properly assessed based on other clinical findings in the record, the representative failed to assert that the VA examiner was not competent or qualified to take range of motion measurements; nor did the representative explain why the measurements were inaccurate, except for indicating that they were not consistent with the clinical record.  Moreover, the Board notes that the VA treatment records for this period of the appeal did not show treatment for the lumbar spine disability, and that the examination reports the representative referenced were provided by VA examiners who were assessing the Veteran for housebound or aid and attendance purposes.  These examiners were evaluating the Veteran for a specific purpose, and did not quantify how limited his ranges of motion in the lumbar spine were.  Further, these examiners were attempting to ascertain the Veteran's ability to care for himself for the purpose of housebound or aid and attendance status, and examined his ability to function by evaluating his physical condition as a whole, without extrapolating which service-connected and nonservice-connected diseases and disabilities were causing his inability to care for himself.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a VA examination report "must be read as a whole" to determine an examiner's rationale); Acevedo v. Shinseki, 25 Vet. App. 286, 293-942012); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Evaluating the Lumbar Spine-as of July 16, 2013

VA examination of the spine, performed on July 16, 2013, reveals findings of degenerative disc disease of the thoracolumbar spine.  The Veteran described a history of low back problems since his military service in 1975 or 1976 when he fell while "removing a bolt from an after burning on an engine stand," and fractured his transverse process.  Also, in 1976 he was rear-ended in a motor vehicle accident which aggravated his low back pain, and sustained a post-service coccygeal fracture during a fall 8 years prior.  He reported that his lumbar spine disability caused him difficulty with all activities of daily living, and when his pain flared he could only forward flex to a few degrees.  

Range of motion testing revealed forward flexion to 15 degrees with evidence of painful motion at 15 degrees; extension to 25 degrees with pain at 25 degrees; and right and left lateral flexion and right and left lateral rotation to 30 degrees or greater, with pain at 30 degrees or greater.  The Veteran was able to perform repetitive-use testing with 3 repetitions; with post-test forward flexion ending at 20 degrees; post-test extension ending at 25 degrees; and post-test right and left lateral flexion and lateral rotation ending at 30 degrees or greater.  The examiner observed that the Veteran did not have any additional limitation in range of motion of the thoracolumbar spine following repetitive testing; nor did he have any functional loss or functional impairment of the thoracolumbar spine.  However, the examiner noted the Veteran had less movement than normal, pain on movement and disturbance of locomotion after repetitive use, as well as localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine in the form of mild diffuse lumbar paraspinous tenderness.  The examiner indicated that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine, muscle atrophy, bowel or bladder problems, pathologic reflexes, documented arthritis, or vertebral fracture.  However, based on a June 23, 2012 MRI scan, the Veteran was diagnosed with intervertebral disc syndrome, but did not have any incapacitating episodes over the past 12 months due to his intervertebral disc syndrome.  The examiner indicated that the Veteran had not worked since 1999 partly due to his back pain.  

The only other evidence of record addressing the Veteran's claim for an evaluation in excess of 40 percent for his lumbar spine disability as of July 16, 2013, is his representative's Appellant's Post Remand Brief, and his own written statement, both dated in August 2013.  The representative only generally asserted that the Veteran wished to pursue an increased disability evaluation for this time period, but did not indicate that the lumbar spine disability increased in severity as of the July 16, 2013 VA examination.  In his written statement, the Veteran clarified that a missing VA examination report, referred to in the June 2013 Board remand, was not performed in November 2010, but was instead performed in January 2010, and he challenged the effective date of the 20 percent evaluation.  However, the Veteran failed to report an increase in the severity of his lumbar spine disability as of his July 16, 2013 VA examination.  Therefore, the only probative evidence of record addressing the level of severity of the Veteran's lumbar spine disability for this period of the appeal is the July 16, 2013 VA examination report, and the Board will exclusively rely on this evidence in order to evaluate the claim for this period of the appeal.  

As noted, in order to warrant an evaluation in excess of 40 percent, the lumbar spine disability must be manifested by ankylosis of the entire thoracolumbar spine (50 percent); by intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); or by ankylosis of the entire spine (100 percent).  Under 38 C.F.R. § 4.71a, DCs 5235 to 5242, Note (5), "For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis."  Also, under 38 C.F.R. § 4.71a, DC 5243, Note (1), "For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  In this case, the July 16, 2013 VA examination report clearly shows the absence of any ankylosis in the spine.  Also, the examiner specifically noted that the Veteran did not experience incapacitating episodes of intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  

Thus, for the period as of July 16, 2013, the only evidence of record more nearly approximates and is consistent with a disability rating of 40 percent for the service-connected lumbar spine disability.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5235 to 5243 (2013).  The record fails to demonstrate that the lumbar spine disability had been manifested by any ankylosis of the entire thoracolumbar spine; any ankylosis of the entire spine; or, any intervertebral disc syndrome with resultant incapacitating episodes.  The Veteran was not entitled to additional separate evaluation for bowel or bladder impairment, or other such neurologic abnormalities, as neither the lay record nor the clinical record supported a finding of such additional impairment.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1) (2013).  


Staged Ratings Considerations

The Board has considered whether additional "staged" ratings were appropriate for the lumbar spine disability for any of the periods on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the record does not support assigning additional different percentage ratings for the service-connected lumbar spine disability during any period of the appeal.  In this regard, at no time in the appeal period, has the clinical or lay record supported findings of symptoms severe enough to warrant increased ratings for the service-connected lumbar spine disability.  As discussed, at no time for the period prior to January 23, 2010 had the Veteran's lumbar spine disability been shown to warrant an evaluation in excess of 20 percent; at no time from January 23, 2010 to July 15, 2013, had the lumbar spine disability been shown to warrant an evaluation in excess of 20 percent; and at no time as of July 16, 2013 has the lumbar spine disability been shown to warrant an evaluation in excess of 40 percent.  

Extraschedular Considerations

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

Here, the rating criteria reasonably describe the Veteran's lumbar spine disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Overall, the occupational and social impairment caused by the Veteran's lumbar spine disability, as described above, are accounted for by the rating criteria.  Thus, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

While the Board acknowledges that the Veteran has undergone two VA examinations for housebound or aid and attendance in October 2009 and January 2010, in which it was noted that the Veteran's spine, trunk and neck were very stiff, and in constant pain, limiting his ability to stoop, twist, weight bear, turn suddenly or bend without falling or causing pain; and in which he was found to be unable to perform the activities of daily living without special assistance from outside the home, the Board finds that these examinations were performed with the express purpose of determining whether or not the Veteran could care for himself due to his service-connected disabilities.  The Board notes the Veteran is in receipt of service connection for several disabilities, including disabilities involving multiple joints such as the left shoulder, cervical spine and right and left knees.  The Board finds that these examination reports' findings are not representative of the severity of the Veteran's spine, and only provide general observations of spinal mobility.  It is further noted that the Veteran has been in receipt of special monthly compensation under 38 U.S.C.A. § 1114 (s) and 38 C.F.R. § 3.350 (i) on account of a left shoulder disability rated 100 percent, and additional service-connected disabilities of major depressive disorder, independently ratable at 60 percent or more, from September 22, 2010 to December 1, 2010.  


ORDER

A 20 percent rating, and no more, for the service-connected lumbar spine disability prior to January 23, 2010 is granted, subject to the laws and regulations governing the payment of VA compensation.  

A disability evaluation in excess of 20 percent for the service-connected lumbar spine disability from January 23, 2010 to July 15, 2013; and to a disability evaluation in excess of 40 percent thereafter, is denied.  


REMAND

Under Rice v. Shinseki, 22. Vet. App. 44 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of a TDIU.  The Veteran is currently in receipt of a TDIU, effective from November 15, 2008 to September 22, 2010, and has been in receipt of a 100 percent disability rating since January 23, 2010.  However, a VA mental health triage intake assessment consult, dated in November 2003, shows that the Veteran reported working as a self-employed builder and licensed insurance security, but noted that he last worked over a year prior.  As the RO has not considered the TDIU aspect of this claim for the period prior to November 15, 2008, the matter is remanded to the agency of original jurisdiction for consideration thereof in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall review the Veteran's claims file and shall take such additional development action as it deems proper with respect to the claim for a TDIU.  It shall also seek an opinion from an appropriate VA examiner to determine whether he was unable to secure and follow substantially gainful employment by reason of his service-connected disabilities for the period prior to November 15, 2008.  Further, the RO/AMC shall consider whether to submit this claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular consideration, if appropriate.  


2. Thereafter, the RO/AMC should take adjudicatory action on the Veteran's TDIU claim, including consideration of Rice and the potential applicability of 38 U.S.C.A. § 1114 and whether referral of the TDIU claim for extraschedular consideration is warranted.  If the benefits sought remains denied, furnish an SSOC to the Veteran and his representative and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Vet
erans Affairs


